UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7340


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARTIN DELGADO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cr-00164-RBS-JEB-1)


Submitted:    December 16, 2009            Decided:   December 30, 2009


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martin Delgado, Appellant Pro Se.              Laura Marie Everhart,
Assistant United  States  Attorney,          Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Martin Delgado, a federal prisoner, appeals from the

district court’s order denying his second 18 U.S.C. § 3582(c)(2)

(2006) motion for a reduction of sentence based on the reduced

offense levels for crack cocaine offenses.          Because Delgado has

not shown that the district court’s previous disposition of this

motion is clearly erroneous or would work a manifest injustice,

the court’s prior holding is the law of the case, and Delgado

may not relitigate that issue in a duplicative motion.                   See

United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999).

Accordingly, we affirm the district court’s order on that basis.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2